UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-35352 WELLESLEY BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 45-3219901 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 40 Central Street, Wellesley, Massachusetts (Address of principal executive offices) (Zip Code) (781) 235-2550 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of“large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X As of October 31, 2013, there were 2,459,080 shares of the registrant’s common stock outstanding. WELLESLEY BANCORP, INC. Table of Contents Page No. Part I.Financial Information Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets as of September 30, 2013 and December 31, 2012 1 Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September 30, 2013 and 2012 2 Consolidated Statements of Changes in Stockholders’ Equity for the Nine Months Ended September 30, 2013 and 2012 3 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2013 and 2012 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 37 Part II.Other Information Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 39 Item 4. Mine Safety Disclosures 39 Item 5. Other Information 39 Item 6. Exhibits 39 Signatures PART I.FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) CONSOLIDATED BALANCE SHEETS September 30, 2013 December 31, 2012 (Dollars in thousands) Assets Cash and due from banks $ $ Short-term investments Total cash and cash equivalents Certificates of deposit Securities available for sale, at fair value Federal Home Loan Bank of Boston (FHLB) stock, at cost Loans held for sale — Loans Less allowance for loan losses ) ) Loans, net Bank-owned life insurance Premises and equipment, net Accrued interest receivable Net deferred tax asset Other assets Total assets $ $ Liabilities and Stockholders’ Equity Deposits: Noninterest-bearing $ $ Interest-bearing Short-term borrowings — Long-term debt Accrued expenses and other liabilities Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock, $0.01 par value; 1,000,000 shares authorized, none issued — — Common stock, $0.01 par value; 14,000,000 shares authorized, 2,460,080 sharesissued and outstanding at September 30, 2013;2,480,610 shares issued and outstanding at December 31, 2012 24 24 Additional paid-in capital Retained earnings Accumulated other comprehensive income Unearned compensation – ESOP ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. 1 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Months Ended September 30, Nine Months Ended September 30, (Dollars in thousands, except per share data) Interest and dividend income: Interest and fees on loans and loans held for sale $ Debt securities-taxable Debt securities-tax-exempt 38 63 Interest on short-term investments and certificates of deposit 7 9 25 38 Dividends on FHLB stock 2 2 6 6 Total interest and dividend income Interest expense: Deposits Short-term borrowings 4 13 4 56 Long-term debt Total interest expense Net interest income Provision for loan losses Net interest income, after provision for loan losses Noninterest income: Customer service fees 46 26 99 Mortgage banking activities 10 62 86 62 Wealth management fees 64 Gain on sale of securities, net — 52 51 Income on bank-owned life insurance 59 47 Loss on extinguishment of debt — — ) — Miscellaneous 9 12 32 33 Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy and equipment Data processing FDIC insurance 68 68 Contributions — — 2 Other general and administrative Total noninterest expense Income before income taxes Provision for income taxes Net income Other comprehensive income (loss): Unrealized holding gains (losses) on available-for-sale securities ) ) Reclassification adjustment for net securities gains realized — ) ) ) Tax effect 34 ) ) Total other comprehensive income (loss) ) ) Comprehensive income $ Net income per common share (basic and diluted) $ $ $ N/A Weighted average shares outstanding (basic and diluted) N/A See accompanying notes to consolidated financial statements. 2 CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY Nine Months Ended September 30, 2013 and 2012 Accumulated Additional Other Unearned Total Common Stock Paid-in Retained Comprehensive Compensation- Stockholders’ Shares Amount Capital Earnings Income ESOP Equity (Dollars in thousands) Balance at December 31, 2011 — $
